       Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


SYNERGY BANK                                       *      CIVIL ACTION
                                                   *
VERSUS                                             *      NO: 2:20-cv-1066
                                                   *
M/V CAPT. T.W. BOUDREAUX,                          *      SECTION: _________
HER ENGINES, FURNITURE,                            *
TACKLE, APPURTENANCES, APPAREL,                    *      JUDGE ______________________
ETC., IN REM                                       *
                                                   *      MAG ________________________
                                                   *

                                 VERIFIED COMPLAINT

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF LOUISIANA:

       NOW INTO COURT, through undersigned counsel, comes plaintiff herein, SYNERGY

BANK, and for its verified complaint against M/V CAPT. T.W. BOUDREAUX, Official

Number 521655, and stating an admiralty and maritime claim within the meaning of Rules 9(h)

of the Federal Rules of Civil Procedure, and Rules C and D of the Supplemental Rules for

Certain Admiralty and Maritime Claims, respectfully represents upon information and belief:

                              JURISDICTION AND PARTIES

                                              I.

       This is an admiralty and maritime claim within the meaning of Rules 9(h) of the Federal

Rules of Civil Procedure, and Rules C, D and E of the Supplemental Rules for Certain Admiralty




                                              1
       Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 2 of 7




and Maritime Claims. Synergy Bank brings this action pursuant to 46 U.S.C. § 31325 et seq.

Jurisdiction is based on 28 U.S.C. § 1333.

                                               II.

       At all material times, plaintiff, SYNERGY BANK (hereinafter “SYNERGY”), was and

now is a corporation organized under the laws of Louisiana with its an office and principal place

of business in Houma, Terrebonne Parish, Louisiana.

                                               III.

        At all material times, defendant vessel, M/V CAPT. T.W. BOUDREAUX, Official

Number 521655, (hereinafter the “Vessel”), in rem, is, upon information and belief, a U.S.

flagged vessel, which is and was at all relevant times engaged in maritime commerce upon the

navigable waters of the State of Louisiana, and within this district and the jurisdiction of this

Honorable Court.

                                 FACTUAL ALLEGATIONS

                                               IV.

       The M/V CAPT. T.W. BOUDREAUX is currently owned by GPS Marine, LLC,

(“GPS”) a Louisiana limited liability company domiciled in the Parish of Terrebonne, State of

Louisiana, and said vessel is now afloat in Terrebonne Parish, Louisiana.

                                               V.

       On the 28th day of August 2014, GPS, as owner of the M/V CAPT. T.W.

BOUDREAUX, entered into promissory note in the principal amount of ONE MILLION TWO

HUNDRED        NINETY-FOUR        THOUSAND            THREE   HUNDRED        SEVENTY-EIGHT

                                                2
       Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 3 of 7




DOLLARS and SEVENTY-ONE CENTS ($1,294,378.71) payable to the order of Synergy

Bank. The promissory note bears interest at the rate of 6.250% per annum and is payable in

forty-seven (47) monthly consecutive principal and interest payments of $17,226.51, beginning

on September 28, 2014, with one irregular final payment of $745,844.00. A copy of said

promissory note is attached hereto and made part of this Complaint and identified as Exhibit “A”

                                                VI.

       In connection with the promissory note and in order to secure payment under the terms of

the loan agreement, Synergy secured a First Preferred Ship Mortgage on the M/V CAPT. T.W.

BOUDREAUX. A copy of the First Preferred Ship Mortgage, dated December 12, 2013, on the

vessel M/V Capt. T.W. Boudreaux and in favor of Synergy Bank is attached hereto as Exhibit

“B”.

                                               VII.

        By the terms and provisions of the above referenced preferred mortgage, dated

December 12, 2003, the said Grantor GPS admitted that it was justly indebted to Synergy in the

amount of $1,100,000.00 Dollars in principal, together with interest on said mortgage for money

loaned, and granted, bargained, sold and mortgaged unto Synergy, its successors, administrators

and assigns, the whole of the M/V CAPT. T.W. BOUDREAUX, Official Number 521655,

together with her engines, tackle, apparel, etc. A copy of said preferred maritime mortgage is

previously attached hereto and made part hereof and complainant respectfully requests that it be

permitted to refer to said preferred maritime mortgage for all terms, conditions and provisions

contained therein, as though said mortgage was herein fully and at large set forth.

                                                 3
       Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 4 of 7




                                              VIII.

       That said preferred maritime mortgage was duly filed for record in the officer in Charge,

Marine Inspection, United States Coast Guard at the National Vessel Documentation Center, said

mortgage dated December 13, 2013 was duly recorded in said office on December 16, 2013, in

Batch #16336500, Doc #31. At all times pertinent, the First Preferred Mortgage was recorded

pursuant to the provisions of 46 U.S.C. § 31321, et seq. and said mortgage has not been

discharged.

                                               IX.

       Upon information and belief, the M/V CAPT. T.W. BOUDREAUX is presently or will

during the pendency of this action be on the navigable waters of the United States within the

jurisdiction of this Honorable Court and is subject to arrest pursuant to Rule C of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedures to enforce Synergy’s maritime lien on that vessel.

                                                X.

       As of March 30, 2020, there remains an unpaid balance with GPS being in default on the

promissory note attached hereto as Exhibit “A” in the amount of $1,054,764.15, together with

interest from March 30, 2020 at the rate of $154.51 per day, until paid, together with all expenses

costs, and attorney’s fees as provided for in said note and preferred maritime mortgage. After

amicable demand, the above amounts remain past due and said note is in default, even after

demand was made upon the maker of the note.



                                                4
          Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 5 of 7




                                                  XI.

          The foregoing is true and correct and within the admiralty and maritime jurisdiction of

this Honorable Court. Plaintiff Synergy reserves the right to supplement and amend this Verified

Complaint as necessary and appropriate through discovery of additional information relevant

hereto.

                                                  XII.

          In accordance with applicable Local Admiralty Rules, Synergy agrees to hold harmless

and indemnify the U.S. Marshal and all its deputies for any and all liabilities as a result of seizing

the aforesaid property.



          WHERFORE, plaintiff, SYNERGY BANK, prays:

          1.     That process issue in rem from this Honorable Court pursuant to Rule C of the

                 Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal

                 Rules of Civil Procedure against the M/V CAPT. T.W. BOUDREAUX and her

                 tackle, furniture, apparel, appurtenances, etc., and that all persons having a claim

                 or interest therein be cited to appear herein and answer, under oath, all and

                 singular matters aforesaid, and that the M/V CAPT. T.W. BOUDREAUX be

                 seized, condemned and sold to satisfy all amounts owed to Synergy Bank,

                 including attorney’s fees and court costs, as set forth herein;




                                                   5
Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 6 of 7




3.   That the Preferred Mortgage attached hereto as Exhibit “B” be declared valid and

     a First Preferred Lien upon the M/V CAPT. T.W. BOUDREAUX and her tackle,

     furniture, apparel, appurtenances, etc.

4.   That the United States Marshal for this District arrest the said M/V CAPT. T.W.

     BOUDREAUX and maintain custody over it until such time as a substitute

     custodian is appointed or as the claimants thereto post security sufficient in form

     and amount to secure the plaintiff’s claims herein;

5.   That any and all other persons, firms or entities claiming any interest in the M/V

     CAPT. T.W. BOUDREAUX are forever barred and foreclosed of and from all

     right or equity or redemption or claim of, in or to the M/V CAPT. T.W.

     BOUDREAUX her tackle, furniture, apparel, appurtenances, etc., in every port

     thereof;

6.   That this Honorable Court shall direct the manner in which actual notice of the

     commencement of this suit shall be given to Synergy, to the master, or other

     ranking officers or caretaker of the M/V CAPT. T.W. BOUDREAUX and to any

     persons, firms or entity who have recorded a notice of claim of any discharge of

     lien upon the vessel.

7.   That defendants be cited to appear and answer the matters aforesaid;

7.   That this Honorable Court grant plaintiff such other and further relief which it

     may deem just and proper.



                                       6
Case 2:20-cv-01066-LMA-JVM Document 1 Filed 03/31/20 Page 7 of 7




                             Respectfully submitted,

                             RIVIERE ABEL, PLC

                             ______s/ Christopher H. Riviere__________
                             CHRISTOPHER H. RIVIERE #11297
                             TODD M. MAGEE #33702
                             P.O. Box 670
                             Thibodaux, LA 70302
                             Telephone: 985-447-7440




                                7
